Exhibit FORMOF INSTRUCTIONSAS TO USE OF HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. RIGHTS CERTIFICATES CONSULT THE COMPANY, THE SUBSCRIPTION AGENT, YOUR BANK, OR BROKER AS TO ANY QUESTIONS The following instructions relate to a rights offering (the “Rights Offering”) by Hotel Outsource Management International, Inc., a Delaware corporation (the “Company”), to the holders of record (the “Recordholders”) of its common stock, par value $0.001 per share (the “Common Stock”), as described in the prospectus, dated [], 2008 (the “Prospectus”). Recordholders of the Company’s Common Stock at 5:00p.m., New York City time, on [], 2008 (the “Record Date”) are receiving, at no charge, non-transferable subscription rights (the “Subscription Rights”) to subscribe for and purchase shares of the Company’s Common Stock (the “Underlying Shares”). In the Rights Offering, the Company is offering up to an aggregate of 12,500,000shares of its Common Stock issuable upon the exercise of the Subscription Rights pursuant to the Prospectus. Each Recordholder will receive one Subscription Right for each whole share of Common Stock the Recordholder owned at 5:00p.m., New York City time, on the Record Date. The Subscription Rights will expire, if not exercised prior to 5:00p.m., New York City time, on October [], 2008, unless the Company extends the rights offering period (as it may be extended, the “Expiration Date”). Each Subscription Right entitles the holder to purchase 0.3040shares of Common Stock (the “Basic Subscription Right”) at a subscription price of $[0.12] per full share (the “Subscription Price”). For example, if you owned 100shares of Common Stock as of 5:00p.m., New York City time, on the Record Date, you would receive 100 Subscription Rights and would have the right to purchase 30.40shares of Common Stock (rounded down to 30shares, with the total subscription payment being adjusted accordingly, as discussed in the Prospectus) for $[] per full share pursuant to yourBasic Subscription Right. In addition, each holder of Subscription Rights who exercises the Basic Subscription Right in full will be eligible to an over-subscription privilege (the “Over-Subscription Privilege”) to subscribe to purchase a portion of any shares of Common Stock that are not purchased by the Company’s Recordholders through the exercise of their Basic Subscription Rights (the “Unsubscribed
